Motion Granted; Order filed September 12, 2013




                                   In The

                  Fourteenth Court of Appeals
                                ____________

                            NO. 14-13-00533-CV
                                ____________

                       PAULA COLLINS, Appellant

                                      V.

                  CITY OF HOUSTON, TEXAS, Appellee


                  On Appeal from the 334th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2010-60628

                                 ORDER

     Appellant filed a motion to supplement the clerk’s record with the CD
labeled HPD OR#093569999-Z 6-26-09, 5200 Tidwell Rd NEDISP.

     The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before October 11, 2013, containing the CD labeled HPD
OR#093569999-Z 6-26-09, 5200 Tidwell Rd NEDISP.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM